    Case 1:19-cv-00920-DNH-CFH Document 34-1 Filed 08/19/19 Page 1 of 4




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK


 NEW YORK IMMIGRATION COALITION
 COJvIMON CAUSE/NEW YORK, COMMUNITY
 VOICES HEARD, CITIZEN ACTION OF NEW YORK,
 and JENIFER BENN,

                                              Plaintiffs,

        -against-                                             Civil Case No.:    1:19-cv-00920
                                                                                    DNH/CFH
  RENSSELAER COUNTY BOARD OF ELECTIONS;
  JASON SCHOFIELD, in his official capacity as
. C01mnissioner of Rensselaer County Board of Elections;
  STEVEN MCLAUGHLIN, in his official capacity as
  Rensselaer County Executive; FRANK MEROLA, in his
  official capacity as Rensselaer County Cle1·k; and
  MICHAEL STAMMEL, in his official capacity as
  Chairperson of the Rensselaer County Legislature,

                                              Defendants.


                                                DECLARATION

             JASON SCHOFIELD, declares under the penalty of pe1jury as follows:

        1.     I am named as a Defendant in the above-captioned matter. I make this Declaration

for the limited purpose of clarifying the circumstances slU'rounding the July 18, 2019 Press Release

refened to in Plaintiff's Complaint and in support of Defendants' Motion to Dismiss.

       2.      I am cmTently employed by the Rensselaer County Board of Elections (hereinafter

refened to as "Board") as the Republican Commissioner and I have held that position since

April 10, 2018. The Board is comprised of two commissioners, each representing one of the two

major political pmties, and a full-time staff of equal representation. One of the Board's primary

goals is to ensure that qualified voters have the oppmtunity to exercise their right to vote in all

elections held in Rensselaer County.
   Case 1:19-cv-00920-DNH-CFH Document 34-1 Filed 08/19/19 Page 2 of 4




         3.     Attached hereto as Exhibit "A" is a copy of the actual July 18, 2019 press release

 which Plaintiffs make reference to in their Complaint.                Contrary to the Plaintiffs'

 mischaracterizations of the content of the July 18, 2019 press release as a County "policy", the

 pre~s release was not prompted by any new County Law, County resolution or formal County

 policy, In fact, the idea of sharing publicly available information with federal law enforcement

 agencies (including U.S. Immigration and Customs Enforcement a/kla "ICE'') was not anew idea

 as of July 18, 2019.

        4,      I participated in the July 18, 2019 press release (Ex, A) because I had serious

concerns about the City of Troy's recent attempt to make the City a sanctuary city and New York

State's passage of the so-called "Green Light Law" (hereinafter "GLL") that was signed by

Governor Cuomo one the month before the press release, My concerns about the GLL, which is

to become, effective in December 2019, include the fact that the GLL restricts the shal'ing of

information between local governments like Rensselaer County and state and federal law

enforcement agencies, It has been my understanding since the Homeland Security Act was passed

by Congress after the 9/11 attacks, that the practice of sharing information and increasing

coordination between federal, state and local governments was, and remains, critically important

to our national security, That is why I participated in the July 18, 2019 press release and wanted

the citizens of Rensselaer County to know that I remain committed to both national security and

the safety of citizens of Rensselaer County, As reflected by the actual July 18, 2019 press release,

my contribution consisted of the following statement: "I am proud to stand shoulder to shoulder

with County Executive McLaughlin and county Clerk Merola on this issue and will fully cooperate

with I.C.E. on this important matter." (Ex. A). As reflected by the press release, the specific voter

registration information discussed consisted of "the names and addresses of people that have



                                                 2
   Case 1:19-cv-00920-DNH-CFH Document 34-1 Filed 08/19/19 Page 3 of 4




 registered to vote in Rensselaer County thrnugh the Motor Voter Prngram.'' (Ex. A).             Such

 information is sent to the board by New York State Department of Motor Vehicles.

         5.     As Plaintiffs accurately note in paragraph "53" of their Complaint in this action, of

 the four Rensselaer County Officials who participated in the July 18, 2019 press release (i.e.,

 myself and Messrs, McLaughlin, Mernla and Stammel) I am the only one directly involved in the

1'eceipt and administration of the voter registration information (i.e., lists of names and addresses

of persons registered to vote in Rensselaer County). Between July 18, 2019 and the date of this

Declaration, none of the other Rensselaer County Officials who participated in the July 18, 2019

press release have made any requests of me for such voter registration information. Similarly, I

have not sent any voter registration information to ICE nor any other federal law enforcement

agencies as of this date. As of this date, I am not aware of whether ICE or any other federal law

enforcement agencies are interested in receiving or requesting such voter registration information,

        6,      Since at least April 2018 (when I took office) the voter registration information

described in the July 18, 2019 press release has been treated as publicly available information and

made available to any person or organization who requests such information. Specifically, since

I took office, the lists containing the voter registration info1mation have been considered "public

documents" available to any person or any organization who requests them under New York's

broad Freedom oflnformation Law (hereinafter "FOIL"), In fact, candidates for public office and

their representatives routinely request and receive such voter (egistration info1mation.

Accordingly, making such public records available to any law enforcement officers or state or

federal law enforcement agencies, is not a change in practice 01· policy since the voter registration

information has been publicly available since at least the date I took office,




                                                  3
  Case 1:19-cv-00920-DNH-CFH Document 34-1 Filed 08/19/19 Page 4 of 4




       7.     I have never been contacted by   Ol'   had any contact with Jenifer Benn before she

named me in this lawsuit.



DATED: August 15, 2019




                                               4
